Powell, J.
Headers Brothers, it appears, obtained judgment against Tanner and caused garnishment to be issued to Bryan. Bryan admitted indebtedness, and on May 9, 1908, judgment was duly rendered against him. Execution was issued on July 27, 1908, upon this judgment, and, upon its being levied, Bryan filed an affidavit of illegality, setting up that on May 23, 1908, he paid into the hands of the justice of the peace of the district in which the judgment was rendered the full amount of the execution. The plaintiff moved to dismiss this affidavit of illegality, on the ground that the defendant was endeavoring to go back of the judgment, and was estopped from attacking it, as he had had Ms day in court. The justice of the peace sustained this motion and dismissed the affidavit of illegality. The case came to the superior court on certiorari, and in his answer the justice of the peace set up a great many matters which could not. have been made a part of the record in the case, relating to the manner of pajment, and giving reasons resting wholly outside of the record as to why he had sustained the motion to dismiss the affidavit of illegality. Of course, these recitals as to what the justice of the peace knew about the matter, outside of what was of record in the case, are not proper for consideration, even though included in his answer. A justice of the peace can not cut off the plaintiff’s case in limine, and then "answer him out of court,” by setting up, in his answer to the certiorari, extraneous matters which he professes to know. It is hardly necessary for us *327to say that, if the payment was in fact made to the justice of the peace, it'was a good payment.. A justice of the peace in this State is a collecting officer, and authorized to collect debts sued before him. Lewis v. Smith, 99 Ga. 603 (27 S. E. 162); Gholston v. O’Kelly, 81 Ga. 19, 24 (7 S. E. 107); Johnson v. Hall, 5 Ga. 384. The certiorari should have been sustained in the superior court.

Judgment reversed.